PER CURIAM:
Timothy Dale Crockett appeals the district court’s order denying his request to modify the conditions of his supervised release by delaying his restitution payments until his supervised release period commences. We have reviewed the record and find no reversible error. Accordingly, *286we affirm for the reasons stated by the district court. See United States v. Crockett, No. CR-98-798 (D.S.C. Nov. 14, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED